Citation Nr: 9908307	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-26 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service connected post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to the service connected PTSD.

3.  Entitlement to service connection for the residuals of a 
stroke, to include as secondary to the service connected 
PTSD.

4.  Entitlement to service connection for a stomach ulcer, to 
include as secondary to the service connected PTSD.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

6.  Entitlement to an increased disability evaluation for 
PTSD, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In this regard, the Board notes that, in July 
1995, the veteran's case was transferred from the RO in 
Louisville, Kentucky, to the RO in Nashville, Tennessee.  
And, in August 1997, the veteran's case was once again 
transferred from the RO in Nashville, Tennessee, to the RO in 
Louisville, Kentucky.  The veteran was in active service from 
May 1968 to November 1970, which included a period of service 
in the Republic of Vietnam from September 1969 to November 
1970.


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from hypertension which is related 
to his service connected PTSD, or is otherwise related to his 
period of service.

2.  There is no competent medical evidence that indicates the 
veteran currently suffers from a heart disorder which is 
related to his service connected PTSD, or is otherwise 
related to his period of service.

3.  There is no competent medical evidence that indicates the 
veteran currently suffers from the residuals of a stroke 
which is related to his service connected PTSD, or is 
otherwise related to his period of service.

4.  There is no competent medical evidence that indicates the 
veteran currently suffers from a stomach ulcer which is 
related to his service connected PTSD, or is otherwise 
related to his period of service.

5.  In an unappealed August 1971 rating decision, the RO 
denied service connection for impaired hearing, bilaterally.

6.  Evidence associated with the claims folder since the 
August 1971 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

7.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
entitlement to an increased disability evaluation for PTSD 
has been obtained by the RO.

8.  The veteran presents evidence of chronic and 
moderate/severe PTSD, chronic unemployment since 1978 
secondary to an industrial accident eight years after his 
discharge from service, depression and insomnia, and being 
socially isolated with few interpersonal contacts.  
Additionally, as of January 1998, the veteran has been 
assigned a GAF score of 50. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran's claim of entitlement to service connection 
for a heart disorder is not well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The veteran's claim of entitlement to service connection 
for the residuals of a stroke is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

4.  The veteran's claim of entitlement to service connection 
for a stomach ulcer is not well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

5.  The August 1971 rating decision is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

6.  The evidence received since the August 1971 rating 
decision is not new and material, and the veteran's claim for 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

7.  The criteria for a 100 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (as 
effective prior to November 7, 1996); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board acknowledges the veteran 
did not have any combat decorations during his service in 
Vietnam from September 1969 to November 1970.  However, the 
evidence of record includes a May 1994 report from the then 
U.S. Army & Joint Services Environmental Support Group (ESG), 
currently designated as the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), which notes that a 
report titled "Operational Report-Lessons Learned" 
submitted by the 2nd Battalion, 94th Artillery, documented an 
attack against Dong Ha on May 1970.  Furthermore, the Board 
notes that the veteran's DA form 20 indicate he was a member 
of the 17th Signal Platoon from October 1969 to November 
1970.  In this respect the May 1994 ESG report indicates that 
extracts from the 1st Signal Brigade, which was the higher 
headquarters of the 17th Signal Platoon from September 1968 
to June 1970, reveal that brigade elements experienced stand-
off mortar and rocket attacks.  Therefore, the Board finds 
that these facts qualify the veteran for the combat veteran's 
special consideration under 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d).

In this respect, combat veterans are afforded special 
consideration and are given the benefit of the doubt in 
disability cases under 38 U.S.C.A. § 1154(b); see also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Under this 
rule, satisfactory non-expert, or "lay" evidence that a 
disease or injury was incurred in combat will be accepted as 
sufficient proof of service connection if it is consistent 
with the circumstances, conditions or hardships of such 
service, even absent official record of such incurrence. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1997).  
However, the special consideration given to combat veterans 
only deals with the question of whether a particular disease 
or injury was incurred in or aggravated by service.  These 
provisions do not address the other two elements required for 
a grant of service connection or the reopening of a claim, 
namely a current diagnosis and/or a nexus to service.  Both 
of these elements require competent medical expertise.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Fluker v. Brown, 5 
Vet. App. 296, 299 (1993). Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993).  As such, the veteran's 
lay testimony is neither competent to prove medical causation 
in a claim of service connection, nor competent to serve as a 
predicate upon which to reopen a previously denied claim when 
the resolution of that claim turns on a medical matter.  see 
Grottveit, 5 Vet. App. at 93; see also  Moray, 5 Vet. App. at 
214.


I.  Entitlement to Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, as se 
or condition.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112 (West 
1991);  38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (1998).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
See38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

A.  Hypertension.

The veteran's service medical records include his entrance 
examination which shows his blood pressure was 104/60, as 
well as his discharge examination which shows his blood 
pressure was 130/80.  The service records do not include any 
indication that the veteran was diagnosed with hypertension 
during his active service.

In addition, the veteran's post-service evidence includes 
treatment records from Martin Fritzhand, M.D., which, by a 
reading of their text, appear to be dated after 1977.  These 
records note the veteran's blood pressure was 140/80; 
however, upon examination, Dr. Fritzhand diagnosed the 
veteran with degenerative joint disease of the spine.  These 
records do not show the veteran was diagnosed with 
hypertension.

Furthermore, an August 1985 VA examination report shows the 
veteran had a diagnosis of hypertension treated and 
controlled, and a December 1990 VA examination report reveals 
the veteran had mild hypertension which was incompletely 
treated.  Finally, records from the Hazard-ARH 
Hospital/University of Kentucky Family Practice Clinic 
(Hazard-ARH Hospital) dated from April 1993 to March 1997 
indicate the veteran was seen at the Emergency Room in August 
1996 for his hypertension, and was thereafter treated for 
this condition in September and December 1996.  

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from hypertension which is secondary to 
his service connected PTSD, which became manifest to a 
compensable degree within a one year period of his discharge 
from service, or which is otherwise related to his period of 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between the claimed disability 
and his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
competent medical evidence to support the claim of service 
connection for hypertension, to include as secondary to PTSD, 
the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
the claim will be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  

B.  Heart Disorder.

The veteran's service medical records are negative for any 
complaints of or treatment for a heart disorder.  And, the 
post-service medical evidence includes various records from 
the VA Medical Center (VAMC) in Mountain Home, Tennessee, 
which contain medical notations dated December 1990 noting 
the veteran had increased risk of cardiovascular events.  
However, the record does not contain any additional evidence 
showing the veteran has been in fact diagnosed with a heart 
disorder. 

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from a heart disorder which is related 
to his service connected PTSD, which became manifest to a 
compensable degree within a one year period of his discharge 
from service, or which is otherwise related to his service.  
Specifically, the record does not contain any medical 
evidence showing that the veteran currently suffers from a 
heart disorder, and thus, he has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a disability of service origin.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the claim of service connection for a heart disorder, 
to include as secondary to PTSD, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and the claim will be denied on that 
basis.  38 U.S.C.A. § 5107(a).  

C.  Residuals of a Stroke.

The veteran's service medical records are negative for any 
complaints of or treatment for a stroke.  Additionally, the 
post-service medical evidence includes various records from 
the Hazard-ARH Hospital, which include September 1996 
notations indicating the veteran did not present evidence of 
an infarct, or of masses or obvious demyelinating plaques; 
however, the records show the veteran presented minimal, 
early left parietal chronic subcortical ischemic changes. 

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from the residuals of a stroke which is 
related to his service connected PTSD, or is otherwise 
related to his period of service.  Specifically, the record 
does not contain any medical evidence showing that the 
veteran had a stroke which was proximately caused by his 
service connected PTSD and which left residuals.  Thus, he 
has failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a disability of 
service origin.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of competent 
medical evidence to support the claim of service connection 
for the residuals of a stroke, to include as secondary to 
PTSD, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
the claim will be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  



D.  Stomach Ulcer.

The veteran's service medical records contain notations dated 
August 1969 which indicate the veteran reported a burning 
sensation in his stomach for about one week, as well as that 
his father suffered from ulcers.  However, upon examination, 
the veteran was found to have osteopoikilosis, and was 
referred to urology.

In addition, the post-service medical evidence includes 
October 1983 notations from the East Kentucky Health Services 
Center showing the veteran was diagnosed with peptic ulcer 
disease.  Furthermore, an August 1988 VA examination report 
notes the veteran suffered from a stomach condition.  
Finally, November 1996 records from the Hazard-ARH Hospital 
indicate the veteran was treated for stomach pain and blood 
in his bowels.

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from a stomach ulcer which is secondary 
to his service connected PTSD, or which is otherwise related 
to his period of service.  Specifically, the veteran has 
failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the claimed disability and his period of service.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to 
support the claim of service connection for a stomach ulcer, 
to include as secondary to PTSD, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and the claim will be denied on that 
basis.  38 U.S.C.A. § 5107(a).  

E.  Conclusion.

In reviewing the veteran's claims, the Board took into 
consideration various statements by the veteran and his 
representative tending to link his claimed disorders with his 
period of service.  While the Board does not doubt the 
sincerity of these statements, the medical evidence of record 
does not support a conclusion that the veteran is entitled to 
service connection for the various claimed disorders.  Where, 
as in this case, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Thus, as the record does not show that the veteran 
or his representative have such specialized medical 
knowledge, these lay statements alone cannot serve as a 
sufficient predicate upon which to find the veteran's claims 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The Board also notes that, in Epps v. Gober, the Court stated 
that a claimant's burden to submit evidence sufficient to 
establish a "well grounded" claim is the claimant's alone.  
Id. § 5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing 
"well grounded" claims.  Thus, there is nothing in the text 
of section 5107 to suggest that in this case the VA has a 
further duty to assist the veteran until he meets his burden 
of establishing a "well grounded" claim.  See id.  The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997); see also Brewer v. West, 
11 Vet. App. 228, 235-36 (1998) (noting that the VA has no 
duty to advise the veteran to obtain evidence where there are 
no bases for speculating that such evidence would produce the 
missing nexus or continuity-of-symptomatology evidence needed 
to well ground the claim).

The Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claims well-grounded, and the reasons why his 
current claims are inadequate.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


II. Whether New and Material Evidence Has Been Submitted to
Reopen a Claim of Entitlement to Bilateral Hearing Loss.

In an August 1971 rating decision, the RO denied the veteran 
service connection for impaired hearing, bilaterally, on the 
grounds that the evidence did not show the veteran suffered 
from a hearing disability of service origin.  The evidence in 
the claims folder at the time consisted of an entrance 
examination report noting the veteran's pure tone thresholds, 
in decibels, for the right ear were 15, 5, 25, 40, and for 
the left ear were 15, 10, 35, 40, measured at 500, 1000, 
2000, and 4000 Hertz, respectively.  As well, the evidence 
included the veteran's discharge examination which noted the 
veteran had hearing within normal limits.  At present, as the 
veteran has attempted to reopen his claim for service 
connection for bilateral hearing loss, his case is before the 
Board for appellate review.  However, because the August 1971 
rating decision is final, the veteran's claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc), the United States Court of 
Appeals for Veterans Claims (the Court), citing Elkins  v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

In this case, since the August 1971 final adjudication, the 
additional evidence in the file which is related to this 
issue includes: VA examination reports dated January 1988 and 
August 1988; medical notations from the VA Medical Center 
(VAMC) in Mountain Home, Tennessee, from December 1990 to 
March 1991; medical notations from the Hazard-ARH Hospital 
dated December 1996; and, various statements made, via 
correspondence, by the veteran and his representative.

The VA examination reports dated January 1988 and August 1988 
note the veteran had a hearing deficit.  Additionally, the 
medical notations from the Mountain Home VAMC from December 
1990 to March 1991 include December 1990 audiological 
examination scores for the veteran and reveal his pure tone 
thresholds, in decibels, for the right ear were 20, 60, 65, 
70, and for the left ear were 30, 55, 55, 60, measured at 
1000, 2000, 3000, and 4000 Hertz, respectively.  Furthermore, 
these notations include March 1991 audiological examination 
scores  showing the veteran's pure tone thresholds for the 
right ear were 30, 25, 60, 65, and for the left ear were 35, 
30, 60, 60, measured at 500, 1000, 2000, and 4000 Hertz; the 
evidence shows the veteran was fitted for hearing aids.

Finally, medical notations from the Hazard-ARH Hospital dated 
December 1996 indicate the veteran was treated for right ear 
pain and a three day history of drainage.  And, the various 
statements made, via correspondence, by the veteran and his 
representative tend to link the severity of the veteran's 
current hearing loss to his period of service.

The Board acknowledges the sincerity of the statements by the 
veteran and his representative.  However, these statements 
are not probative of the ultimate issue in this case, which 
is whether the severity of the veteran's current bilateral 
hearing loss is related to his period of service, because 
neither the veteran nor his representative possess the 
medical training and expertise to offer a medical opinion.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994) (noting that 
it is the province of trained health care professionals to 
enter conclusions that require medical knowledge.)  As the 
veteran and his representative are laypersons, they lack the 
medical training and expertise necessary to render an opinion 
regarding the etiology and severity of the veteran's 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  And hence, where as here, the resolution of an issue 
turns on a medical matter, lay evidence, without more, can 
not serve as a predicate upon which to reopen the previously 
denied claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).

After a review of the additional evidence submitted 
subsequent to the August 1971 RO's denial, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his claim.  Essentially, 
what was missing at the time of the August 1971 rating 
decision, and what continues to be missing, is competent 
medical evidence indicating that the veteran's pre-existing 
hearing loss disability was aggravated during his period of 
service.  And, this additional evidence submitted, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
Thus, as the evidence submitted is not "new and material" 
as contemplated by law, this evidence does not provide a 
basis to reopen the veteran's claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In arriving at this conclusion, the Board notes it applied 
the three-step process defined in Winters v. West, No. 97-
2180 (U.S. Vet. App. Feb. 17, 1999), Elkins  v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999), and Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), while the RO did not have the 
opportunity to apply it in considering and deciding the 
veteran's claim.  However, the Board concludes that, as the 
appellant has not been prejudiced by the Board's application 
of the three-step process described above, there is no need 
to remand the veteran's claim to the RO for further 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



III.  Entitlement to an Increased Disability Evaluation for 
PTSD.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and records of treatment following service.  
Thus, as the Board does not know of any additional relevant 
evidence which is available, no further assistance to the 
veteran with the development of evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

In an April 1986 rating decision, the veteran was granted 
service connection and a noncompensable disability evaluation 
for PTSD under Diagnostic Code 9411.  Subsequently, in an 
March 1996 rating decision, the veteran's award was increased 
to a 30 percent disability evaluation effective October 1987.  
At present, the veteran is seeking an increased disability 
evaluation in excess of 30 percent.

With respect to the evidence of record, the claims file 
contains evidence that the veteran has been treated for 
various psychiatric disorders since 1984, as well as that he 
was first diagnosed with PTSD in 1985.  Additionally, VA 
examination reports dated June and September 1995 note the 
veteran was diagnosed with chronic and severe PTSD, chronic 
unemployment since 1978, and was assigned a global assessment 
of functioning score (GAF) of 50-60 which, according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), more 
nearly equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  More 
importantly, these VA examination reports note the veteran 
suffered from chronic physical disability resulting from an 
industrial accident eight years after the veteran's discharge 
from service, and that much of his vocational impairment was 
due to this chronic back pain and was not necessarily a 
direct result of his psychiatric symptomatology.  

A February 1997 VA examination report reveals the veteran 
reported being unemployed since he began to receive his 
social security award in 1987, and that he considered himself 
totally and permanently disabled to work.  Upon examination, 
the veteran presented evidence of depression and insomnia, 
and was deemed a social isolate with few interpersonal 
contacts.  The examiner noted that the veteran's PTSD 
continued to be a source of disability in psychosocial terms 
as shown by the veteran's failure to improve interpersonally 
or vocationally, and by his increased number and intensity of 
somatic concerns.  The veteran was diagnosed with chronic and 
moderate PTSD and dysthymic disorder, a history of alcohol 
abuse in remission, social isolation, and chronic 
unemployment.  He was assigned a GAF of 57.

Finally, hospitalization records dated January 1998 from the 
Mountain Home VAMC note the veteran was hospitalized as he 
was having suicidal ideation and was willing to act on it.  
Upon discharge, the veteran was diagnosed with acute 
exacerbation of PTSD and was assigned a GAF of 50 which, 
according to the DSM-IV, equates to serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  The United States Court of Veterans Appeals has held 
that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Previous to November 7, 1996, in assessing the 
severity of a psychoneurosis, such as PTSD, the effect of the 
disorder on the veteran's ability to interact on both a 
social and industrial level, as confirmed by the current 
clinical findings, was considered.  Social inadaptability, 
however, was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411, Note (1) (as effective prior to November 7, 1996). 

The veteran is currently evaluated as 30 percent disabled as 
a result of his PTSD.  The prior Schedule for Rating 
Disabilities envisioned that a 30 percent disability 
evaluation for PTSD was warranted where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (as effective prior to November 
7, 1996).  In this regard, the Board acknowledges that VA 
General Counsel opinion 9-93 defines the word "definite," 
as used in 38 C.F.R. § 4.132 to describe a 30 percent degree 
of disability for purposes of rating claims involving 
psychiatric disabilities, as meaning distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  See VAOPGCPREC 9-93 (November 1993) 
(emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (as effective prior to 
November 7, 1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation was warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment. Id.  
The appellant only need meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 30 percent schedular evaluation for 
mental disorders, including PTSD, contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).

A 50 percent schedular evaluation for mental disorders, 
including PTSD, contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

After a review of the evidence of record, the Board finds the 
veteran presents evidence of chronic and moderate/severe 
PTSD, chronic unemployment since 1978 secondary to an 
industrial accident eight years after his discharge from 
service and not necessarily a direct result of his 
psychiatric symptomatology, depression and insomnia, and 
being socially isolated with few interpersonal contacts.  
Additionally, as of January 1998, the veteran has been 
assigned a GAF score of 50 which, according to the DSM-IV, 
equates to serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  The Board notes 
that the DSM-IV indicates GAF scores consider psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness, but that impairment in 
functioning due to physical (or environmental) limitations 
were not included.  Therefore, given that the evidence shows 
the veteran is currently unemployable and that his currently 
assigned GAF score of 50 equates to a serious impairment in 
occupational functioning, the Board finds that an award of a 
100 percent disability evaluation for the veteran's PTSD is 
in order under the old criteria for evaluating mental 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (as 
effective prior to November 7, 1996).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the evidence shows the 
veteran's symptomatology, including his chronic unemployment 
since 1978, has led to the current 100 percent schedular 
evaluation.  Additionally, the Board notes the regular 
schedular standards are not impractical in this case.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension, to include as secondary 
to PTSD, is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for a heart disorder, to include as 
secondary to PTSD, is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for the residuals of a stroke, to include 
as secondary to PTSD, is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for a stomach ulcer, to include as 
secondary to PTSD, is denied. 

New and material evidence has not been submitted to reopen 
the claim of service connection for bilateral hearing loss, 
and the benefit sought on appeal is denied.

A 100 percent disability evaluation for PTSD is granted, 
subject to provisions governing the payment of monetary 
benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

- 15 -


- 1 -


